Citation Nr: 9911125	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  96-15 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for internal 
derangement of the left knee status post surgery, currently 
evaluated as 30 percent disabling.

2.  Entitlement to service connection for a back disability 
as secondary to the service-connected knee disabilities.  


REPRESENTATION

Appellant represented by:	Louis M. DiDonato, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served in active duty from October 1980 to August 
1983.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Reno, Nevada, Regional Office (RO).  

In a November 1997 decision, the Board denied entitlement to 
an increased evaluation for internal derangement of the left 
knee status post surgery and entitlement to service 
connection for a back disability as secondary to the service-
connected knee disabilities, and denied entitlement to an 
effective date earlier than May 1, 1996 for the assignment of 
the 30 percent disability evaluation to internal derangement 
of the left knee status post surgery.  Thereafter, a timely 
appeal of that decision was filed to the United States Court 
of Appeals for Veterans Claims (formerly the Court of Veteran 
Appeals) (Court).  In response to a joint motion, the Court, 
in an order issued in November 1998, vacated the Board's 
decision to the extent that it denied entitlement to an 
increased evaluation for internal derangement of the left 
knee status post surgery and entitlement to service 
connection for a back disability as secondary to the service-
connected knee disabilities and remanded these issues for 
appropriate readjudication pursuant to 38 U.S.C.A. § 7252 (a) 
(West 1991).  The Court also found that the veteran's claim 
for entitlement to service connection for a back disability 
as secondary to the service-connected knee disabilities was 
well-grounded.  The appeal with respect to the remaining 
issue of entitlement to an earlier effective date was 
dismissed.  

The issue of entitlement to an increased evaluation for 
internal derangement of the left knee status post surgery is 
addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  In January 1984, service connection for status post 
reconstruction for the right knee with persistent anesthesia 
and deep synovial involvement and service connection for 
internal derangement of the left knee with narrowing of the 
medial compartment was established.  

3.  The veteran's back disability was not caused or 
aggravated by the veteran's service-connected knee 
disabilities.    


CONCLUSION OF LAW

The veteran's back disability is not proximately due to, the 
result of, or aggravated by the service-connected knee 
disabilities.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.310(a) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
veteran has presented a claim which is not inherently 
implausible.  The Board is satisfied that all facts have been 
properly developed.  No further assistance is required to 
comply with the duty to assist the veteran mandated by 
38 U.S.C.A. § 5107(a).

Factual Background

Service connection for status post reconstruction for the 
right knee with persistent anesthesia and deep synovial 
involvement was established in January 1984.  A 10 percent 
disability evaluation was assigned effective from August 31, 
1983.  Service connection for internal derangement of the 
left knee with narrowing of the medial compartment was also 
established and a 10 percent disability evaluation was 
assigned, effective August 31, 1983. 

A June 1992 rating decision assigned a 20 percent disability 
evaluation to the left knee disability and a 20 percent 
disability evaluation to the right knee effective December 
19, 1991.    

A VA outpatient treatment record, dated in February 12, 1996, 
indicates that the veteran had medial knee joint tenderness 
and pain on passive range of motion of the left knee.  In 
March 1996, he reported having pain, swelling, and giving way 
of the left knee.  

VA hospitalization records, dated in March 1996, indicate 
that the veteran underwent a left knee arthroscopy on March 
12, 1996.  The post-operative diagnosis was left medial 
meniscus tear and anterior cruciate ligament tear of the left 
knee.  The veteran tolerated the procedure well.  

An Office of Workers Compensation Form C-4, dated April 10, 
1996, reveals that the veteran reported that he injured his 
back while working as a mail carrier.  He was stretching and 
lifting at the time of the accident.  He stated that he 
reached into the back of the mail truck to get bundles of 
mail and his feet slipped on loose gravel while he was 
pulling the bundles.  He wrenched his back when he slipped.   

An April 10, 1996 treatment record by the N. Occupational 
Health Clinic, indicates that the veteran was a mail carrier 
with the U.S. Postal Service.  He was in good health until 
that afternoon.  It was noted that while the veteran was 
using his mail truck, he reached into the back of the mail 
truck to get bundles of mail and his feet slipped on loose 
gravel while he was pulling the bundles and he wrenched his 
back when he slipped.  He persisted with pain in his low back 
of at least moderate severity.  The assessment was low back 
strain.  

An April 11, 1996 treatment record by Dr. E.M. reflects an 
assessment of low back pain with Schmorl's node. 

An April 11, 1996 N. Occupational Health Clinic treatment 
record indicates that the veteran was improving somewhat but 
he still had a moderate degree of pain.  The assessment was 
acute low back strain, improving.  

In an April 24, 1996 opinion, Dr. J.D. of the S. Neurosurgery 
Group stated that the veteran's chief complaint was low back 
pain that started when he fell at work and wrenched his back 
on April 10, 1996.  The impression was low back injury with 
possible lumbar radiculopathy.   

An April 25, 1996 X-ray examination of the lumbar spine 
revealed retrolisthesis at L4-5 with instability on flexion 
and extension views.  

An April 29, 1996 VA outpatient treatment record shows that 
the veteran was still having complaints of weakness in the 
left knee.  He was referred to physical therapy.  

An April 29, 1996 Magnetic Resonance Imaging (MRI) revealed 
bulging discs at L4-5 and L5-S1.  

An April 30, 1996 physical therapy treatment record shows 
that the veteran reported that the first month after the 
second knee surgery, he was better and then he returned to 95 
percent of the previous pain.  Range of motion was from 5 
degrees, extension, to 140 degrees, flexion.  The medial, 
collateral and posterior cruciate ligaments were intact.  The 
assessment was patellofemoral dysfunction status post partial 
meniscectomy.  

Treatment records by Dr. W.R.H., dated in May 1996, indicate 
that the veteran was unable to return to any form of duty due 
to the lift requirements and restrictions placed on him due 
to his back disability.  

A May 1996 examination report by the W. Medical Center 
indicates that the veteran underwent a discography at L4-5 
and L5-S1 with a computed tomography (CT) scan.  The 
impression was markedly abnormal diskogram studies at L4-5 
and L5-S1 in terms of anatomical degeneration and large 
contrast leaks posteriorly.  

An orthopedic evaluation report, dated in May 1996, by Dr. 
W.R.H. of the A. Bone and Joint Clinic, reflects a diagnosis 
of retrolisthesis at L4-5 and degenerative changes at L4-5 
and L5-S1.  Dr. W.R.H. stated that the veteran reported that 
he had injured his back one month ago while lifting two 10 
pounds bags of mail.  The veteran reported that he fell while 
unloading from a back of a truck.  He stated that he did not 
"particularly fall", but he felt like he twisted 
significantly when he fell causing significant damage to his 
lumbar spine.  Dr. W.R.H. indicated that the veteran's pain 
complaints were related to his industrial injury of one month 
ago, although he did have a prior history of mild low back 
pain.  Dr. W.R.H. stated that the veteran's prior back pain 
was intermittent and certainly not sustained as his present 
complaints are appearing.  Dr. W.R.H. indicated that the 
veteran was unable to return to any form of duty due to lift 
requirements and restrictions due to his back disability.   

A May 30, 1996 treatment record indicates that Dr. W.R.H. 
recommended that the veteran undergo a posterior lumbar 
arthrodesis from L4 to S1 with pedicle screw fixation.  

In a July 1996 examination report, Dr. C.Q. of the R. 
Neurological Associates, Ltd., indicated that the veteran 
reported that on April 10, 1996, while on duty as a mail 
deliverer, the veteran reached into a mail truck, attempting 
to pick up some bundles of mail.  His feet slipped on some 
gravel and this caused him to experience a twisting injury to 
his back.  He developed low back pain which has radiated to 
both lower extremities.  This had been associated with 
numbness of the left thigh with constant pain the in both 
buttocks.  The veteran further reported that he has had 
intermittent problems with his back in the past but never to 
this degree.  He had never had to see a physician or have any 
tests for his back.  It was noted that after this injury, the 
veteran was seen at a local occupational health center.  X-
ray examination revealed Schmorl's nodes at L4-L5.  The 
veteran reported that presently, he had no improvement of his 
pain.  He tried working for two weeks but was unable to 
continue.  He had been wearing a back brace.  

Electrodiagnostic studies of the lower extremities revealed 
no evidence of active motor radiculopathy or neuropathy.  The 
diagnosis was low back pain secondary to a combination of 
retrolisthesis at L4-L5 and degenerative disc disease at L4-5 
and L5-S1.  It was noted that the veteran did have a previous 
history of intermittent mild back pain but he denied that it 
ever kept him from working or that it ever caused any 
diagnostic studies to be done prior to this.  The examiner 
noted that the veteran had not been able to work due to the 
aggravation of the underlying instability of the lumber spine 
and lumber spondylosis secondary to the industrial injury of 
April 10, 1996.  Surgery was recommended. 

On July 25, 1996, the veteran underwent an L5-S1 posterior 
low transverse process arthrodesis.  The postoperative 
diagnosis was L4-5 retrolisthesis with chronic low back pain 
and discogenic low back pain.  The discharge diagnosis was 
degenerative disc disease at L4/5 and L5/S1 and L4/5 
retrolisthesis.  

Treatment records by Dr. W.R.H., dated from July 1996 to 
October 1996, indicate that the veteran was treated for his 
back disability.  Treatment records, dated in August 1996, 
indicate that the veteran's back pain had improved following 
the surgery.  A treatment record, dated in September 1996, 
indicates that the veteran's overall condition seemed to be 
improving.   

In August 1996, the veteran filed a claim for entitlement to 
service connection for a back disability as secondary to his 
service-connected bilateral knee disabilities.  He indicated 
that on April 10, 1996, he needed something in the back of 
his truck but due to having had knee surgery in March 1996, 
he could not jump into the back to get it.  He had to reach 
and stretch to get it.  When he was reaching, his foot 
slipped and he fell on the back of the truck.  He landed 
sideways and he hurt his back.  The veteran indicated that he 
went to the doctor and they took X-rays and found out that he 
had two ruptured discs.  

At a hearing at the RO in August 1996, the veteran stated 
that he had been on light duty at his place of employment 
since the March 1996 surgery.  Tr. 2.  He stated that on 
April 10 1996, while he was recuperating from his knee 
surgery, he was not able to bend his knees to pick things up 
or function.  Tr. 3.  He injured his back because he was not 
able to bend over or bend down at the knees; he had to bend 
at the waist to pick things up and he fell and this caused 
him to rupture two discs.  Tr. 3.   

A November 1996 rating decision assigned a 100 percent 
disability evaluation to the service-connected left knee 
disability for the period from March 12, 1996 to May 1, 1996 
due to surgery and convalescence.  A 30 percent disability 
evaluation was assigned to the internal derangement of the 
left knee with status post surgery effective May 1, 1996.  

In a November 1996 statement, Dr. W.R.H. of the A. Bone and 
Joint Clinic, stated that the veteran had reported that the 
two knee surgeries left him with residual postoperative 
weakness in the knees and he subsequently injured his back 
due to the weakness in the knees.  Dr. W.R.H. indicated that 
the veteran believed his back disability was directly related 
to the knee surgery.  Dr. W.R.H. stated that there was a 
strong possibility, based upon the veteran's description of 
the injury in which he was lifting an object with his back 
instead of his knees due to the knee weakness, that the back 
disability was directly related to the service-connected knee 
disability.

At a hearing at the RO in May 1997, the veteran stated that a 
couple of weeks after his left knee surgery in April 1996, he 
returned to work on light duty.  Tr. 4.  He stated that on 
April 10, 1996, while working, he reached into the back of 
the mail truck to grab some bundles and his foot slipped.  
Id.  He fell sideways on the back of the truck and he twisted 
in some way.  Id.  The veteran indicated that he immediately 
felt a little twinge or pull or something in his back, but 
nothing excruciating.  Tr. 4.  He stated that he finished up 
his work carefully and drove back to the office.  Tr. 4.  By 
the time he got back to the office, his pain started getting 
tighter and hurting more.  Id.  The veteran indicated that he 
had surgery in July 1996.  Tr. 4.  The veteran asserted that 
because of the second knee surgery, he could not climb into 
the back of the truck and he had to reach for the bundles.  
Tr. 5.  He stated that reaching for the bundles, instead of 
climbing into the truck, caused him to hurt his back.  Tr. 5.  
The veteran indicated that he has had bad knees for 15 years 
and he has been using his back where he shouldn't have been 
using it and where he should have been using his knees.  Tr. 
5.  

In July 1997, the veteran's application for disability 
retirement due to his back disability was approved.   

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1998).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (1998).

Further, if a service-connected disability aggravates a 
nonservice-connected disability, service connection may be 
granted for increment in severity of the nonservice-connected 
disability attributable to service-connected disability.  The 
term "disability" refers to impairment of earning capacity, 
in that such definition mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995). 

The VA must determine whether evidence supports the veteran's 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Analysis

The veteran asserts, in essence, that he incurred a back 
disability due to his service-connected knee disabilities.  
In an August 1996 statement, the veteran indicated that on 
April 10, 1996, he needed something in the back of his truck 
but due to having had knee surgery in March 1996, he could 
not jump into the back to get it.  He had to reach and 
stretch to get it.  When he was reaching, his foot slipped 
and he fell on the back of the truck.  He landed sideways and 
he hurt his back.  At a hearing before the RO in August 1996, 
the veteran stated that on April 10, 1996, while he was 
recuperating form his knee surgery, he was not able to bend 
his knees to pick things up or function.  Tr. 3.  He injured 
his back because he was not able to bend over or bend down at 
the knees, but instead, he had to bend at the waist and pick 
things up and he fell and this caused him to rupture two 
discs.  Tr. 3.  At a hearing at the RO in May 1997, the 
veteran stated that a couple of weeks after his left knee 
surgery in April 1996, he returned to work on light duty.  
Tr. 4.  He stated that on April 10, 1996, while working, he 
reached into the back of the mail truck to grab some bundles 
and his foot slipped.  Tr. 4.  He fell sideways on a rack on 
the back of the truck, and he twisted in some way.  Id.  The 
veteran asserted that because of the second knee surgery, he 
could not climb into the back of the truck and he had to 
reach for the bundles.  Tr. 5.  Reaching for the bundles, 
instead of climbing into the truck, caused him to hurt his 
back.  Tr. 5.  He indicated that he has had bad knees for 15 
years and he had been using his back when he should have been 
using his knees.  Tr. 5.  

The veteran has submitted a medical statement which shows a 
possible relationship between his back disability and his 
service-connected knee disabilities.  In a November 1996 
statement, Dr. W.R.H. of the A. Bone and Joint Clinic, stated 
that there was a strong possibility, based upon the veteran's 
description of the injury in which he was lifting an object 
with his back instead of his knees due to the knee weakness, 
that the back disability was directly related to the service-
connected knee disability.

However, after review of the evidence of record, the Board 
finds that the preponderance of the medical evidence of 
record shows that the veteran's back disability is not due 
to, the result of, or aggravated by his service-connected 
bilateral knee disabilities.  Review of the record reveals 
that the veteran's nonservice-connected back disability was 
aggravated by a work-related injury in April 1996.  The Board 
finds that the probative and more credible evidence of record 
establishes that the veteran's work-related back injury was 
due to the veteran falling on loose gravel while pulling 
bundles of mail from the back of a truck.  

The evidence of record which is contemporaneous to the April 
10, 1996 work injury reveals that the veteran fell due to 
loose gravel, not due to his service-connected knee 
disabilities.  An Office of Workers' Compensation Form C-4, 
dated April 10, 1996, indicates that the veteran stated that 
while he was working as a mail carrier, he reached into the 
back of the mail truck to get bundles of mail and his feet 
slipped on loose gravel while he was pulling the bundles.  
The veteran wrenched his back when he slipped.   

A treatment record, dated April 10, 1996, by the N. 
Occupational Health Clinic, indicates that the veteran was a 
mail carrier with the U.S. Postal Service.  He was in good 
health until that afternoon.  It was noted that while the 
veteran was using his mail truck, he reached into the back of 
the mail truck to get bundles of mail and his feet slipped on 
loose gravel while he was pulling the bundles.  He wrenched 
his back when he slipped.  He persisted with pain in his low 
back of at least moderate severity.  The assessment was low 
back strain.  

The Board finds that the more contemporaneous evidence of 
record, records which were created on April 10, 1996, show 
that the veteran injured his back after slipping on loose 
gravel while he was pulling bundles of mail from his truck.  
The Board finds this version of events of the April 1996 work 
injury to be more credible and more probative.  This version 
of events was made the same day the injury occurred and the 
veteran made these statements to a health care provider while 
obtaining treatment for the back disability.  The Board finds 
that contemporaneous medical records and workers' 
compensation records to be more probative than the veteran's 
statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  

Essentially, the veteran contends that because of his 
service-connected left knee disability, he had to reach to 
retrieve lightweight bundles instead of climbing into the 
back of the truck to retrieve them, and while he was reaching 
for the bundles, his foot slipped and he fell and hurt his 
back.  He argues, that but for his left knee disability, he 
would not have reached for the bundles and thus, he would not 
have fallen and injured his back.  

The Board finds that the evidence of record does not support 
the veteran's contentions.  It does not seem reasonable that 
it would be easier to jump on top of the truck, lift the 
bundles to the edge of the truck, jump down from the truck 
and then lift up the bundles.  The record reflects that the 
veteran was restricted to light duty and that the bundles 
were two 10 pound sacks of mail.  They apparently could be 
reached by the veteran extending his arms from the back of 
the truck.  There was no indication from the workers' 
compensation reports that the method of reaching for the 
bundles was unusual or inadvisable.  There was also no 
indication that the knees locked or gave way to cause the 
fall.  The veteran's physical condition was not implicated as 
a cause of the injury in the contemporaneous reports of the 
incident.  It appears that the direct and overwhelming cause 
of the back injury was that the loose gravel caused the 
veteran to slip.  

It is also reasonable to conclude that if the veteran's left 
knee disability had restricted his ability to perform the 
normal work duties as a mail carrier on light duty, he would 
not have returned to work.  The evidence of record shows that 
the injury occurred at work, 29 days after his left knee 
surgery.  The Board points out that the veteran applied for 
and received a temporary total evaluation due to 
convalescence for the left knee disability covering the 
period in question, yet the veteran still returned to work.  
There is no medical evidence of record showing that the 
veteran's left knee disability prevented him from reaching 
for, lifting, or pulling lightweight bundles or from climbing 
into the back of a truck or from performing any other job 
function that was required for light work duty at the time of 
the work injury.  The April 10, 1996 N. Occupational Health 
Clinic treatment record indicates that the veteran reported 
that he had been in good health until that afternoon.  
Consequently, the Board finds that the evidence of record 
does not establish that the veteran's service-connected knee 
disabilities restricted him in the performance of his job 
duties as a mail carrier on light work duty on April 10, 
1996, and did not cause him to fall while he was performing 
such duties.  As noted above, the Board finds that the 
credible and more probative evidence of record shows that the 
veteran fell while he was working as a mail carrier due to 
slipping on loose gravel.   

The evidence of record does show that the veteran underwent 
physical therapy for his service-connected left knee 
disability.  However, this therapy started after the April 
10, 1996 injury.  Significantly, an April 30, 1996 physical 
therapy record indicates that the veteran reported that for a 
month after the left knee surgery, his left knee was better, 
but then he returned to 95 percent of the previous pain.  
There is no medical evidence of record which shows that the 
veteran was unable to bend his knees or climb at the time of 
the April 10, 1996 work injury.  

The Board points out that the workers' compensation records 
and medical records, dated April 10, 1996, make no mention of 
the veteran's service-connected knee disabilities or any 
restrictions of the veteran's movements due to the knee 
disabilities.  Review of the record reveals that the veteran 
did not assert that his service-connected knee disabilities 
caused the back disability until August 1996, when he filed 
his claim for service connection for a back disability.  

Consequently, the Board finds that the veteran's version of 
events of the April 1996 work injury, as related in his 
statements made in August 1996 and May 1997, to be 
inconsistent with the contemporaneous records dated April 10, 
1996, and unsupported by the evidence of record.  
Consequently, the veteran's statements made in August 1996 
and May 1997 have limited probative value.  

The Board finds that the November 1996 medical opinion by Dr. 
W.R.H. to have limited probative value as well.  It is clear 
that Dr. W.R.H. relied upon the veteran's version of events 
concerning the back injury, which, as discussed above, the 
Board finds to be inaccurate and inconsistent with the more 
contemporaneous evidence of record.  In the November 1996 
statement, Dr. W.R.H. stated that the veteran had reported 
that the two knee surgeries left him with residual 
postoperative weakness in the knees and he subsequently 
injured his back due to the weakness in the knees.  Dr. 
W.R.H. stated that there was a strong possibility, based upon 
the veteran's description of the injury in which he was 
"lifting" an object with his back instead of his knees due 
to the knee weakness, that the back disability was directly 
related to the service-connected knee disability.

As discussed above, the Board finds that the veteran's 
version of events regarding the April 1996 back injury is 
inaccurate, inconsistent with the more contemporaneous 
evidence of record, and unsupported by the evidence of 
record.  Dr. W.R.H. makes no mention of the workers 
compensation records and treatment records, dated April 10, 
1996, and it does not appear that Dr. W.R.H. reviewed such 
records.  The Board finds that Dr. W.R.H.'s opinion carries 
little probative weight since Dr. W.R.H. based his opinion 
upon an inaccurate version of events.  See Curry, supra; see 
also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion 
based upon an inaccurate factual premise has no probative 
value).  For instance, Dr. W.R.H. based his medical opinion 
upon a version of events in which the veteran was "lifting" 
bundles, not "pulling" bundles.  As noted above, the 
evidence of record shows that the veteran was pulling bundles 
at the time of the injury and then slipped on loose gravel.  
The Board finds that the November 1996 statement by Dr. 
W.R.H. is not sufficient medical evidence to establish 
service connection for a back disability as secondary to the 
service-connected knee disabilities.   

In conclusion, the Board finds that the preponderance of the 
evidence shows that the veteran incurred a back disability 
after slipping on loose gravel and that it is not due to, the 
result of, or aggravated by his service-connected knee 
disabilities.  In light of the foregoing, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for a 
back disability as secondary to his service-connected 
bilateral knee disabilities, and the veteran's claim is 
denied.  38 U.S.C.A. § 5107;  38 C.F.R. § 3.310.   


ORDER

Entitlement to service connection for a back disability as 
secondary to bilateral knee disabilities is denied.  


REMAND

The veteran asserts that he is entitled to an increased 
evaluation for his service-connected internal derangement of 
the left knee status post surgery.  The Board finds that 
additional development is necessary in this case so that the 
RO can consider the severity of the veteran's left knee 
disability in light of VAOPGCPREC 23-97 (July 1, 1997, 
revised July 24, 1997) and VAOPGCPREC 9-98.  In G.C. Prec. 
Op. 23-97, General Counsel stated that when a knee disorder 
is rated under Diagnostic Code 5257 and a veteran also has 
limitation of knee motion which at least meets the criteria 
for a zero percent evaluation under Diagnostic Code 5260 or 
5261, separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.  In G.C. Prec. Op. 
9-98, General Counsel stated if a veteran has a disability 
rating under Diagnostic Code 5257 for instability of the 
knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59. 

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This duty has been 
confirmed by several decisions of the Court.  Fulfillment of 
the duty to assist includes providing a complete and thorough 
medical examination of the claimed disability that takes into 
account the records of the veteran's prior medical treatment, 
so that the evaluation of the claimed disability will be a 
fully informed one.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Fulfillment of the duty to assist also includes an 
examination by a specialist when deemed appropriate.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  

The Board finds that additional clinical development is 
needed.  The veteran should be afforded another VA orthopedic 
examination to determine the extent of functional impairment 
of the left knee.  The medical examination should assess 
weakened movement, excess fatigability, incoordination, and 
pain on movement, in addition to limitation of motion, that 
is caused by the service-connected left knee disability. 
DeLuca v. Brown, 6 Vet. App. 321, 324 (1993).  The provisions 
contained in 38 C.F.R. §§ 4.40, 4.45, and 4.59 (1998) should 
also be considered.  The RO should address whether separate 
evaluations should be assigned to the veteran's left knee 
disability in light of VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be permitted to 
submit any additional evidence in his 
possession that is pertinent to the 
issues on appeal.  He should be asked to 
provide the names and addresses of the 
medical care providers who treated him 
for his left knee disability.  Any 
medical care provider(s) so identified 
should be asked to provide copies of the 
veteran's treatment records, if such 
records are not associated with the 
claims folder.  The veteran should be 
asked to sign any necessary consent forms 
for the release of the records.    

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and severity of the 
service-connected internal derangement of 
the left knee status post surgery.  The 
examination should include any tests or 
studies deemed necessary for an accurate 
assessment.  X-ray examination of the 
left knee should be performed and the 
examiner should indicate whether the 
veteran has arthritis of the left knee.  
The examiner should comment on whether 
there is subluxation or lateral 
instability of the left knee, record the 
active and passive range of motion of the 
left knee, and specifically comment on 
the functional limitations, if any, 
caused by the veteran's service-connected 
left knee disability, including any 
limitation of motion due to pain.  With 
respect to the subjective complaints of 
pain, the examiner should specifically 
comment on whether pain is visibly 
manifested on movement of the joints, 
whether muscle atrophy attributable to 
the service-connected disability is 
present, whether changes in the condition 
of the skin that are indicative of disuse 
due to the service-connected disability 
are present, and whether any other 
objective manifestations that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability are 
present.  The examiner should comment on 
the presence and degree, or absence, of 
the following: weakness, incoordination, 
atrophy, temperature changes, skin 
changes, or any bone or joint deformities 
evident with respect to the left knee.  A 
detailed rationale for all conclusions 
should be provided.  The entire claims 
folder and a copy of this REMAND should 
be made available to the examiner prior 
to the examination. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should re-adjudicate the 
claim for an increased evaluation for 
internal derangement of the left knee 
status post surgery.  Consideration 
should be given to all potentially 
applicable diagnostic codes and the 
provisions contained in 38 C.F.R. §§ 
4.40, 4.45, and 4.59 (1998).  The RO 
should specifically consider whether the 
assignment of separate evaluations is 
warranted pursuant to VAOPGCPREC 23-97 
and VAOPGCPREC 9-98.  

If any benefit sought remains denied, the veteran and his 
representative should be issued a supplemental statement of 
the case, which includes the appropriate law and regulations 
and adequate reasons and bases for the RO's decision.  The 
veteran and his representative, thereafter, should be 
afforded an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
appropriate.  No action is required of the veteran until he 
is notified by the RO; however, the veteran is advised that 
failure to cooperate by reporting for examinations may result 
in the denial of his claim.  38 C.F.R. § 3.655 (1998).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 1991) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

